Exhibit 10.40


FREEPORT-McMoRan INC.
ANNUAL INCENTIVE PLAN
(For Fiscal Years Beginning 2019)


ARTICLE I
Purpose and Term of Plan
SECTION 1.1.     Purpose. The purpose of the Freeport-McMoRan Inc. Annual
Incentive Plan (the “Plan”) is to advance the interests of Freeport-McMoRan Inc.
(the “Company”) by providing the framework under which an annual incentive bonus
may be paid to certain designated executive officers of the Company based on the
achievement of pre-established Performance Goals.
SECTION 1.2.     Term. The Plan applies to Award Years beginning January 1,
2019, and shall continue until terminated as provided herein.
SECTION 1.3.     Defined Terms. Capitalized terms used on the Plan but not
otherwise defined shall have the meaning set forth in Article IX.
ARTICLE II
Administration of the Plan
SECTION 2.1.     Administrator. The Plan shall be administered by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company. The Committee shall have full authority to interpret the Plan,
including, in particular, authority to:
(a)designate participants for a particular year;
(b)
establish performance goals and objectives for a particular year;

(c)establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan; and
(d)certify as to whether performance goals have been met.
SECTION 2.2.     Decisions Binding. All decisions by the Committee pursuant to
the provisions of the Plan shall be final, conclusive and binding on all
persons, including the Participants, the Company and its subsidiaries and their
respective equity holders.
SECTION 2.3.     Agents; Limitation of Liability. The Committee may appoint
agents to assist in administering the Plan. The Committee and each member
thereof shall be entitled to, in good faith, rely or act upon any report or
other information furnished to it or him by any officer or employee of the
Company, the Company's certified public accountants, consultants or any other
agent assisting in the administration of the Plan. Members of the Committee and
any officer or employee of the Company acting at the direction or on behalf of
the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.


1    

--------------------------------------------------------------------------------

    


ARTICLE III
Eligibility
SECTION 3.1.     Eligibility. Subject to the provisions of the Plan, for each
Award Year the Committee may select any of the following to receive Awards under
the Plan with respect to such year and determine the amounts of such Awards: (a)
any person providing services as an officer of the Company or a Subsidiary,
whether or not employed by such entity, including any person who is also a
director of the Company, and (b) any person who has agreed in writing to become
a person described in clause (a) within not more than 30 days following the date
of grant of such person’s first Award under the Plan.
ARTICLE IV
Terms of Awards
SECTION 4.1.     Determination of Target Awards. Prior to, or reasonably
promptly following the commencement of each Performance Period, but no later
than the Determination Date, the Committee, in its sole discretion, shall
establish the Target Award for each Participant, the payment of which shall be
conditioned on the achievement of the Performance Goals for the Performance
Period. No Participant may be paid an Award for any Plan Year in excess of $5
million.
SECTION 4.2.     Determination of Performance Goals and Performance Formula.
Prior to, or reasonably promptly following the commencement of, each Performance
Period, but no later than the Determination Date, the Committee, in its sole
discretion, shall establish in writing the Performance Goals for the Performance
Period and shall prescribe a formula for determining the percentage of the
Target Award that may be payable based upon the level of attainment of the
Performance Goals for the Performance Period. The Performance Goals shall be
based on one or more Performance Criteria, each of which may carry a different
weight, and which may differ from Participant to Participant.
SECTION 4.3.     Adjustments. Prior to, or reasonably promptly following the
commencement of, each Performance Period, but no later than the Determination
Date, the Committee may specify the types of adjustments that will be made to
the calculation of a Performance Goal with respect to that Performance Period,
including without limitation, adjustments related to asset write-downs;
acquisition-related charges; litigation or claim judgments or settlements; the
effects of changes in tax laws, accounting standards or principles, or other
laws or regulatory rules affecting reported results; accruals for reorganization
and restructuring programs; unrealized gains or losses on investments; changes
related to the acquisition or disposition of assets; and extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor pronouncement thereto) and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders.


2

--------------------------------------------------------------------------------

    


ARTICLE V
Payment of Awards
SECTION 5.1.     Determination of Awards; Certification.
(a)    Following the completion of each Performance Period, the Committee shall
determine the extent to which the Performance Goals have been achieved or
exceeded. If the minimum Performance Goals established by the Committee are not
achieved, then no payment will be made.
(b)    To the extent that the Performance Goals are achieved, the Committee
shall certify, either in writing or by the adoption of written resolutions, the
extent to which the Performance Goals applicable to each Participant have been
achieved and shall then determine, in accordance with the prescribed formula,
the amount of each Participant's Award.
(c)    In determining the amount of each Award, the Committee may reduce or
eliminate the amount of an Award by applying negative discretion if, in its sole
discretion, such reduction or elimination is appropriate.
(d)    In no event shall the amount of an Award for any Plan Year exceed $5
million for any one Participant.
SECTION 5.2. Form and Timing of Payment. Except as otherwise provided herein, as
soon as practicable following the Committee's certification pursuant to Section
5.1 for the applicable Performance Period, each Participant shall receive a cash
lump sum payment of his or her Award, less required withholding. In no event
shall such payment be made later than 2 ½ months following the end of the
Performance Period.
SECTION 5.3.     Deferral of Awards. The Committee, in its sole discretion, may
permit a Participant to defer the payment of an Award that would otherwise be
paid under the Plan. Any deferral election shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion.
ARTICLE VI
Termination of Employment
SECTION 6.1. Employment Requirement. Except as otherwise provided in Section
6.2, if a Participant’s employment terminates for any reason prior to the last
day of the Performance Period, all of the Participant’s rights to an Award for
the Performance Period shall be forfeited.
SECTION 6.2.     Waiver. The Committee may waive the employment requirement set
forth in Section 6.1 in the case of death, disability or retirement or under
such special circumstances as may be determined by the Committee, in which case
the Committee may pay a pro-rated Award based on the Participant's participation
for a portion of the Performance Period. Such pro-rated Award shall remain
subject to the Committee's certification that the Performance Goals for the
Performance Period have been met, and will be paid at the same time and in the
same manner as Awards are paid to other Participants. Notwithstanding the
foregoing, in the event a Participant is discharged by the Company for cause,
including, without limitation, fraud, embezzlement, theft, commission of a
felony, proven dishonesty or other unethical behavior, or


3

--------------------------------------------------------------------------------

    


disclosure of trade secrets of the Company, then any Award to which the
Participant would otherwise be entitled shall be forfeited. The decision of the
Committee as to the cause of a former Participant’s discharge shall be final.
ARTICLE VI
Amendment or Termination of the Plan
SECTION 7.1.     Amendment of Termination. The Board or the Committee may, at
any time, amend, suspend or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no such amendment, suspension or termination
shall adversely affect the right of a Participant to receive an Award that has
been certified by the Committee as due under Section 5.1(b) but not yet paid. In
addition, any such amendment or termination shall comply with the requirements
of Section 409A of the Code to the extent that it governs this Plan.
ARTICLE VIII
General Provisions
SECTION 8.1. Compliance with Legal Requirements. The Plan and the granting of
Awards shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.
SECTION 8.2. No Right to Employment. Nothing in the Plan or in any notice of
Award shall confer upon any person the right to continue in the employment of
the Company or any Subsidiary or affect the right of the Company or any
Subsidiary to terminate the employment of any Participant.
SECTION 8.3.     No Right to Award. Unless otherwise expressly set forth in an
employment agreement signed by the Company and a Participant, a Participant
shall not have any right to any Award under the Plan until such Award has been
paid to such Participant and participation in the Plan in one Performance Period
Year does not connote any right to become a Participant in the Plan in any
future Performance Period.
SECTION 8.4.     Withholding. The Company shall have the right to withhold from
any Award, any federal, state or local income and/or payroll taxes required by
law to be withheld and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to an Award.
SECTION 8.5.     Unfunded Status. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between the Company and any Participant,
beneficiary or legal representative or any other person. To the extent that a
person acquires a right to receive payments under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended (ERISA).


4

--------------------------------------------------------------------------------

    


SECTION 8.6.     Non-transferability. A person's rights and interests under the
Plan, including any Award previously made to such person or any amounts payable
under the Plan may not be assigned, pledged, or transferred, except in the event
of the Participant's death, to a designated beneficiary as set forth herein, or
in the absence of such designation, by will or the laws of descent or
distribution.
SECTION 8.7.     Beneficiaries. To the extent that the Committee permits
beneficiary designations, any payment of Awards due under the Plan to a deceased
Participant shall be paid to the beneficiary duly designated by the Participant
in accordance with the Company's practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.
SECTION 8.8.     Section 409A of the Code. It is intended that payments under
the Plan qualify as short-term deferrals exempt from the requirements of Section
409A of the Code. In the event that any Award does not qualify for treatment as
an exempt short-term deferral, it is intended that such amount will be paid in a
manner that satisfies the requirements of Section 409A of the Code. The Plan
shall be interpreted and construed accordingly.
SECTION 8.9. Severability. In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.
SECTION 8.10. Non-exclusive. Nothing in the Plan shall limit the authority of
the Company, the Board or the Committee to adopt such other compensation
arrangements as it may deem desirable for any Participant.
SECTION 8.11. Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding upon any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the assets of the Company.
SECTION 8.12. Clawback. Awards under the Plan are subject to the Company’s
Compensation Recovery Policy, as such policy may be amended from time to time,
and the Company reserves the right to recover any Awards paid under the Plan in
accordance with such policy.    
ARTICLE IX
Definitions
SECTION 9.1.     Definitions. For the purposes of the Plan, the following terms
shall have the meanings indicated:    
(a)    Award: The grant of an award by the Committee to a Participant pursuant
to Article IV.
(b)    Award Year: Any calendar year or portion thereof with respect to which an
Award may be granted beginning January 1, 2019.


5

--------------------------------------------------------------------------------

    


(c)    Board or Board of Directors: The Board of Directors of the Company.
(d)    Code: The U.S. Internal Revenue Code of 1986, as amended, including any
regulations and guidance promulgated by the Internal Revenue Service of the
Department of the Treasury thereunder.
(e)    Determination Date: The 90th day of the Performance Period; provided,
however, that the outcome of any applicable Performance Goal is substantially
uncertain as of such date.
(f)    Participant: An individual who has been selected by the Committee to
receive an Award.
(g)    Performance Criteria: The performance criteria upon which the Performance
Goals for a particular Performance Period are based, including but not limited
to any of the following: earnings per share, return on assets, an economic value
added measure, share price (including, but not limited to growth measures and
total shareholder return), earnings, return on equity, return on investment,
cash provided by operating activities, cash flow (including, but not limited to,
operating cash flow and free cash flow), return on cash flow, production, safety
performance or safety record. For any Performance Period, such performance
criteria may be that of the Company or a Subsidiary, or a division or business
unit of the Company or a Subsidiary, and may be measured on an adjusted or
unadjusted basis, on an individual or combined basis, on an absolute basis or
relative to a group of peer companies selected by the Committee, relative to
internal goals or relative to levels attained in prior years, or any combination
of the above as determined by the Committee.
(h)    Performance Goals: The goals selected by the Committee, in its discretion
to be applicable to a Participant for any Performance Period. Performance Goals
may include a threshold level of performance below which no Award will be paid
and levels of performance at which specified percentages of the Target Award
will be paid and may also include a maximum level of performance above which no
additional Award amount will be paid.
(i)    Performance Period: The period for which performance is calculated, which
unless otherwise indicated by the Committee, shall be an Award Year.
(j)    Subsidiary: (i) Any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.
(k)    Target Award: The target award payable under the Plan to a Participant
for a particular Performance Period, which unless determined otherwise by the
Committee shall be expressed as a percentage of the Participant’s base salary.


6